DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 12/22/21.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al (WO 2012/079752 A2, previously cited) in view of Lee et al (US 2001/0024000 A1, previously cited), Katsu et al (WO 2020/003661 A1, previously cited, see English language equivalent US 2021/0115925 A1), and Guo (CN 108306444 A).

Regarding claim 1, Becker et al teaches a method including a core for casting a housing (paragraph [0055], electric motor housing part with a cast structure of cooling lines), comprising:
forming the core such that the core comprises a core body and a cooling features formed on the core body (paragraph [0058], core formed from inorganic binder and solidified sand, having a structure of cooling lines).
Becker et al is quiet to the steps of producing the core, such as including the steps of producing data of the model based on the desired shape of the housing; loading the data into a machining tool; machining a pattern of the core out of material with the machining tool; and casting the core from the pattern.
Lee et al teaches a mold for molding a core for use in casting hollow parts (abstract), where a ceramic slurry mixture is introduced into the cavity of the mold (paragraph [0023]).  The mold (corresponding to the claimed “pattern”) is readily fabricated by rapid tooling techniques (paragraph [0017]) to quickly and inexpensively produce molds for molding cores.  Electronic models of a part can be readily used to design the mold (paragraph [0020]).  The mold portions may alternatively be fabricated by computer numerical control machining (paragraph [0031]).
As Becker et al is quiet to how said core is produced, it would have been obvious to one of ordinary skill in the art to form the core by the core forming steps of Lee et al, such as including use of electronic data of the part and forming the mold, such as by computer numerical control machining, and introducing ceramic slurry into the mold, as Lee et al’s method quickly and inexpensively produces molds and cores.
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).
The combination of Becker et al as modified by Lee et al would suggest designing a half cylinder body based on a desired shape of the motor housing and having cooling features (electronic data is of the part (Lee et al), the part is the cylinder with cooling features (Becker et al)), but is quiet to the cooling channels of the core are parallel spiral cooling channels, and that the formed core has a core body and parallel spiral features winding circumferentially about the core body from a first end to a second end.
Katsu et al teaches a cooling jacket for a rotary machine (abstract) having grooves (20) through which a cooling medium passes (abstract).  Katsu et al further teaches of a mold, filling an inner cavity with molten metal, solidifying the molten metal, and then separating the mold in a release direction (paragraph [0006]), the molding process being die casting or sand casting (paragraph [0041]).  The die (50) is shown (fig 5, paragraph [0062]) as having a body and projection portions (52) that correspond to the grooves (20).  Katsu et al’s grooves circle helically about the axis of rotation (paragraph [0050], thus winding circumferentially from a first end to a second end) and in one example, the grooves are arranged in parallel at regular intervals (paragraph [0050], fig 2).  The grooves have a pair of side surfaces formed having a draft angle inclined relative to a release direction orthogonal to the axis of rotation (abstract).  The example rotary machine facilitates the molding process by facilitating the release of the part from the mold (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art to modify the combination of Becker et al and Lee et al, such that the cooling features of the core are formed as parallel spiral grooves having draft angles, as Katsu et al recognizes that the grooves and draft angles would facilitate the molding process by facilitating release from the mold.
	The combination is quiet to a gap in a selected spiral feature of the parallel spiral features, the gap in the parallel spiral divides the parallel spiral between the first end and the second end of the core body.
	Guo teaches a motor casing (paragraph [0001-0002]) including a spiral cooling channel 300 having an inlet 330 and an outlet 340 (figs 1-3).  Figures 1-3 disclose a wall structure that divides the spiral cooling channel (300) near the inlet 330 and the outlet 340.
	It would have been obvious to one of ordinary skill in the art to form the motor housing to include a wall structure, within the parallel spiral cooling channels, so as to delimit an inlet and outlet for the cooling channel.  Note that in said combination, the spiral cooling grooves are formed from corresponding spiral cooling features of a core, and thus said combination would suggest that the dividing wall in the cooling channel to be formed from a corresponding gap in the spiral cooling feature of the core (note that this is the same interpretation as disclosed in applicant’s specification, paragraph [0037] and figure 5, where a gap or space 500 in the core will form a wall in the cooling channel of the casting).

Regarding claim 2, the combination teaches wherein the casting step comprises pouring a casting material into the pattern (Lee et al, paragraph [0023], ceramic slurry introduced into mold cavity).  

Regarding claim 3, the combination wherein the casting step comprises forming the parallel spiral to include a wall that winds around the circumference of the core body between the first end and a first side of the spiral gap and continues to wind around the circumference of the core body between an opposite side of the spiral gap and the second end (note combination, where the core of Becker et al, having cooling features, is formed by a core, the cooling features can be parallel spirals as shown in Katsu et al for facilitating release, Katsu et al’s grooves circle helically about the axis of rotation, fig 2, paragraph [0050], see Guo showing a divider wall within the spiral cooling groove (fig 1-3) so that the spiral extends to one side of the dividing wall, and then from the opposite side of the dividing wall extends to the second end).

Regarding claim 4, the combination teaches further comprising forming a top edge of the wall and a bottom edge of the wall to be substantially parallel to one another (Katsu et al, see wall forming the grooves in figs 2-3, side surfaces 21 and 22 are substantially parallel).

Regarding claim 5, the combination teaches wherein the wall is formed as a plurality of linear segments aligned parallel to one another between the first end and the second end (Katsu et al, paragraph [0050], grooves circle helically about the axis of rotation, parallel at regular intervals).

Regarding claim 6, the combination teaches wherein each of the plurality of linear segments is formed having a top edge and a bottom edge (Katsu et al, see walls forming the grooves in figs 2-3, side surfaces 21 and 22).

Regarding claim 7, the combination teaches wherein the top edge and bottom edge are formed substantially parallel to one another during the casting step (Katsu et al, see wall forming the grooves in figs 2-3, side surfaces 21 and 22 are substantially parallel).

Regarding claim 8, the combination teaches further comprising determining a desired pitch of the parallel spiral features and adding the parallel spiral features to the body at the desired pitch (Katsu et al, paragraph [0022], fig 3, see pitch P, Lee et al discloses implementing the design into the model data, paragraph [0020]).

Regarding claim 9, the combination teaches further comprising adding draft to an outer diameter of the parallel spiral features in the model (Katsu et al, paragraph [0022], fig 3, see draft angles S, Lee et al discloses implementing the design into the model data, paragraph [0020]).

Regarding claim 10, the combination teaches wherein the machining step comprises machining the draft into the pattern (note combination, Lee et al discloses machining, Katsu et al discloses the die having draft angles S).

Regarding claim 11, Becker et al teaches a method of casting a motor housing assembly with cooling channels (paragraph [0055], electric motor housing part with a cast structure of cooling lines), comprising:
providing a core comprising the structure of cooling lines (paragraph [0058]);
positioning the core in a mold (paragraph [0056-0058], mold is provided, core placed in the mold);
pouring a cast material into the mold (paragraph [0060], light metal melt is poured into the casting mold); and
forming the motor housing assembly from the cast material and core (paragraph [0060-0062], after solidification of the light metal melt in the mold, electric motor housing part removed from the mold).
Becker et al is quiet to the steps of producing the core, such as including the steps of producing model data; loading the model data into a machining tool; machining a pattern out of material with the machining tool based on the model data; casting the core from the pattern.
Lee et al teaches a mold for molding a core for use in casting hollow parts (abstract), where a ceramic slurry mixture is introduced into the cavity of the mold (paragraph [0023]).  The mold (corresponding to the claimed “pattern”) is readily fabricated by rapid tooling techniques (paragraph [0017]) to quickly and inexpensively produce molds for molding cores.  Electronic models of a part can be readily used to design the mold (paragraph [0020]).  The mold portions may alternatively be fabricated by computer numerical control machining (paragraph [0031]).
As Becker et al is quiet to how said core is produced, it would have been obvious to one of ordinary skill in the art to form the core by the core forming steps of Lee et al, such as including use of electronic data of the part and forming the mold, such as by computer numerical control machining, and introducing ceramic slurry into the mold, as Lee et al’s method quickly and inexpensively produces molds and cores.
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).
The combination of Becker et al as modified by Lee et al would suggest that the model data is a half cylinder body based on a shape of the motor housing and having cooling features (electronic data is of the part (Lee et al), the part is the cylinder with cooling features (Becker et al)), but is quiet to the cooling channels of the core are parallel spiral cooling channels, and that the formed core has a core body and parallel spiral features winding circumferentially about the core body form a first end to a second end.
Katsu et al teaches a cooling jacket for a rotary machine (abstract) having grooves (20) through which a cooling medium passes (abstract).  Katsu et al further teaches of a mold, filling an inner cavity with molten metal, solidifying the molten metal, and then separating the mold in a release direction (paragraph [0006]), the molding process being die casting or sand casting (paragraph [0041]).  The die (50) is shown (fig 5, paragraph [0062]) as having a body and projection portions (52) that correspond to the grooves (20).  Katsu et al’s grooves circle helically about the axis of rotation (paragraph [0050], thus winding circumferentially from a first end to a second end) and in one example, the grooves are arranged in parallel at regular intervals (paragraph [0050], fig 2).  The grooves have a pair of side surfaces formed having a draft angle inclined relative to a release direction orthogonal to the axis of rotation (abstract).  The example rotary machine facilitates the molding process by facilitating the release of the part from the mold (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art to modify the combination of Becker et al and Lee et al, such that the cooling features of the core are formed as parallel spiral grooves having draft angles, as Katsu et al recognizes that the grooves and draft angles would facilitate the molding process by facilitating release from the mold.
	The combination is quiet to a gap in a selected spiral feature of the parallel spiral features, the gap in the parallel spiral divides the parallel spiral between the first end and the second end of the core body.
	Guo teaches a motor casing (paragraph [0001-0002]) including a spiral cooling channel 300 having an inlet 330 and an outlet 340 (figs 1-3).  Figures 1-3 disclose a wall structure that divides the spiral cooling channel (300) near the inlet 330 and the outlet 340.
	It would have been obvious to one of ordinary skill in the art to form the motor housing to include a wall structure, within the parallel spiral cooling channels, so as to delimit an inlet and outlet for the cooling channel.  Note that in said combination, the spiral cooling grooves are formed from corresponding spiral cooling features of a core, and thus said combination would suggest that the dividing wall in the cooling channel to be formed from a corresponding gap in the spiral cooling feature of the core (note that this is the same interpretation as disclosed in applicant’s specification, paragraph [0037] and figure 5, where a gap or space 500 in the core will form a wall in the cooling channel of the casting).

Regarding claim 12, the combination teaches further comprising pulling the parallel spiral core in a single direction to remove it from the mold (note combination, where Katsu et al discloses facilitating release by removing the mold in a release direction that is orthogonal to the axis of rotation, paragraph [0023]).

Regarding claim 13, the combination teaches wherein the producing step comprises: designing a half cylinder body in a model based on a desired shape of the housing (electronic data is of the part (Lee et al), the part is the cylinder with cooling features (Becker et al)); and adding parallel spiral features to the body in the model (Katsu, parallel spiral grooves shown in fig 2-3).

Regarding claim 14, the combination teaches further comprising: adding a draft angle to an outer diameter of the parallel spiral features in the model data; and machining the draft angle into the pattern (note combination, Katsu et al shows draft angles S in the die 50, thus the combination would suggest machining the core mold to have draft angles).

Regarding claim 15, the combination teaches wherein the casting step comprises pouring a casting material into the pattern (Lee et al, paragraph [0023], ceramic slurry introduced into mold cavity).

Regarding claim 16, the combination wherein the casting step comprises forming the parallel spiral to include a wall that winds around the circumference of the core body between the first end and a first side of the spiral gap and continues to wind around the circumference of the core body between an opposite side of the spiral gap and the second end (note combination, where the core of Becker et al, having cooling features, is formed by a core, the cooling features can be parallel spirals as shown in Katsu et al for facilitating release, Katsu et al’s grooves circle helically about the axis of rotation, fig 2, paragraph [0050], see Guo showing a divider wall within the spiral cooling groove (fig 1-3) so that the spiral extends to one side of the dividing wall, and then from the opposite side of the dividing wall extends to the second end).

Regarding claim 17, the combination teaches further comprising forming a top edge of the wall and a bottom edge of the wall to be substantially parallel to one another (Katsu et al, see wall forming the grooves in figs 2-3, side surfaces 21 and 22 are substantially parallel).

Regarding claim 18, the combination teaches wherein the casting step comprises casting the parallel spiral to include a plurality of substantially parallel linear segments from a first radial side to a second radial side (Katsu et al, paragraph [0050], grooves circle helically about the axis of rotation, arranged parallel at regular intervals), where the parallel spiral is free of any backdraft (Katsu et al, paragraph [0023], avoid forming undercuts).

Regarding claim 19, refer to the rejection of claim 11 above for the teachings of Becker et al, Lee et al, Katsu et al, and Guo.  Independent claim 19 differs from independent claim 11 by further requiring determining a pitch and draft angle in the model data, and that the motor housing assembly comprises an inner diameter with a first cooling channel formed by a shape of the parallel spiral between the first end of the core body and a first side of the spiral gap to include a first inlet, a second cooling channel formed by a shape of the parallel spiral between an opposite side of the spiral gap and the second end of the core body to include a second inlet, and walls that define a substantially uniform channel width.
Note that Katsu et al discloses determining a pitch and draft angle (paragraph [0022], fig 3, see pitch P and draft angles S), Lee et al discloses implementing the design into model data (electronic model of the part, paragraph [0020]), and Becker et al teaches the inner diameter with the cooling channels (paragraph [0063], core reserves space in the cast volume of the electric motor housing part for the structure of cooling lines).  The specific shape of the channels, such as being parallel spiral, and substantially uniform channel width, are disclosed in Katsu et al (fig 2, paragraph [0050], parallel at regular intervals).  Guo discloses the second cooling channel from an opposite side of the spiral gap to the second end, including an inlet (fig 1-3, inlet 330 and channel 300 extending from dividing wall to the outlet 340).  Guo discloses on the first side of the dividing wall a channel extending to the first end (fig 1-3), but is quiet to an inlet on the first end side of the dividing wall.  However, it would have been obvious to include an additional inlet so as to form an additional channel for cooling from the dividing wall to the first end.

Regarding claim 20, the combination teaches further comprising pulling the parallel spiral core in a single direction to remove it from the mold (note combination, where Katsu et al discloses facilitating release by removing the mold in a release direction that is orthogonal to the axis of rotation, paragraph [0023]).

Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive.
Applicant argues that neither Becker nor Lee teach or disclose “parallel spiral features” or “a parallel spiral core.”  Applicant argues that none of Becker, Lee or Katsu disclose “adding a gap in a selected spiral feature of the parallel spiral features” nor do they teach or disclose “producing data of the model based on the desired shape of the housing with the parallel spiral features and the gap in the selected spiral feature” nor do they disclose “casting the parallel spiral core from the pattern such that the parallel spiral core comprises … a parallel spiral formed on the core body, the parallel spiral winding circumferentially about the core body from a first end to a second end of the core body, and a spiral gap in the parallel spiral that divides the parallel spiral between the first end and the second end of the core body.”
	The examiner disagrees, and notes that the rejection is based on the combination of Becker, Lee, Katsu, and Guo.  Becker suggests a cast electric motor housing part with cooling lines, and a core having cooling features forming said cooling lines.  Katsu teaches casting of a cooling jacket for a rotary machine having parallel spiral grooves.  A combination would thereby suggest forming the motor housing having parallel spiral cooling grooves (which would correspondingly suggest parallel spiral cooling features on the core, similar to the mold/die of Katsu having corresponding protrusions 52 for forming the groove 20).  Guo teaches a spiral cooling channel 300 having an inlet 330 and an outlet 340, and shows in figures 1-3, a wall dividing the spiral cooling channel.  Note that in said combination, the spiral cooling grooves are formed from corresponding spiral cooling features of a core, and thus said combination would suggest that the dividing wall in the cooling channel to be formed from a gap in the spiral cooling feature of the core.  Regarding the limitation of producing data of the model with the desired features, note that rapid tooling is a known process, and includes said steps of machining a model from data having said features, and is known to be used for forming cores for casting hollow parts as disclosed in Lee.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamaguchi (JP 2011-010525A, previously cited) teaches a motor case with a spiral groove (paragraph [0015]) in the inner surface of the outer member (figs 1-2 and 4) or on the outer surface of the inner member (fig 3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735